OPINION — AG — **** SELF INSURED HEALTH PLANS **** SELF INSURED HEALTH BENEFIT PLANS WOULD BE CONSIDERED TO BE EMPLOYEE WELFARE BENEFIT PLANS UNDER THE DEFINITION OF SAID TERM IN THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AND THAT SUCH PLANS WOULD, BY REASON THEREOF, BE REGULATED BY APPLICABLE PROVISIONS OF THE ACT.  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 SUPERSEDES STATE LAW EXCEPT AS TO SPECIFIC ITEMS AND INSTANCES EXPRESSLY EXCLUDED THEREIN.  CITE: 29 U.S.C.A. 1001, (WM. DON KISER)